223 Ga. 309 (1967)
154 S.E.2d 607
MULCAY
v.
MULCAY.
24010.
Supreme Court of Georgia.
Submitted April 12, 1967.
Decided April 20, 1967.
Congdon & Williams, D. C. Baxter, Jr., for appellant.
Oliver K. Mixon, for appellee.
DUCKWORTH, Chief Justice.
1. Under Code Ann. § 30-209, the evidence authorized the award of alimony, which was less than half of a sum shown to have been recently received by the husband and one-half of monthly sums he was shown to be entitled to receive from a pension. A reasonable allowance under all circumstances is proper even though the husband has no property or employment. See Hall v. Hall, 185 Ga. 502 (195 S.E. 731); Shepherd v. Shepherd, 201 Ga. 525 (40 SE2d 382). There is no merit in the enumerations of error that the verdict and judgment was contrary to the evidence, against the weight of the evidence, contrary to law, and the judgment did not follow the verdict.
2. It is never legal ground to complain because a witness was not allowed to testify where it is not shown what the witness was expected to testify. This ground of complaint is too indefinite to show error. Russell v. Mohr-Weil Lmbr. Co., 115 Ga. 35 (2) (41 S.E. 275); Binion v. Ga. S. & F. R. Co., *310 118 Ga. 282 (2) (45 S.E. 276); Mickle v. Moore, 188 Ga. 444 (5) (4 SE2d 217).
Judgment affirmed. All the Justices concur.